Citation Nr: 0608646	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  99-15 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date prior to May 19, 1997, for 
the grant of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to January 
1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island. 

In November 2005, the veteran was informed that the Board 
Member who presided at his January 2001 hearing has since 
retired and that he would be afforded another Board hearing, 
if desired.  He was also informed that if he did not respond 
to the letter within 30 days of the date of the letter, the 
Board would assume that he did not want another Board 
hearing.  The veteran has not responded to the letter.  


FINDINGS OF FACT

1.  A claim for entitlement to a total disability rating 
based on individual unemployability was first received by VA 
on April 27, 1995. 

2.  The earliest date that it is factually ascertainable that 
the veteran was unemployable due to service-connected 
disabilities is February 1, 1996. 




CONCLUSION OF LAW

The proper effective date for the award of a total disability 
rating based on individual unemployability due to service-
connected disabilities is February 1, 1996.  38 U.S.C.A. 
§§ 5107(b), 5110 (West 2002); 38 C.F.R. § 3.400 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  However, the Court also stated that the failure 
to provide such notice in connection with adjudications prior 
to the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The veteran's claim for a TDIU was initially adjudicated and 
granted prior to the enactment of the VCAA.  By letter mailed 
in February 2005, the veteran was provided the required 
notice.  He was afforded ample opportunity to respond and 
submit evidence.

The record also reflects that all pertinent, available 
evidence has been obtained.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board has 
concluded that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2005).

A total disability rating may be granted, even though the 
schedular rating is less than total, if a veteran is unable 
to pursue a substantially gainful occupation due to service-
connected disabilities provided that if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§  4.16(a) (2005).

The effective date of an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if the 
application for increased compensation is received within one 
year from such date.  Otherwise, the award will be effective 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. 
§ 3.400(o).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  38 C.F.R. § 3.155(a) (2005).

Once a formal claim for compensation has been allowed, a 
report of examination or hospitalization by VA will be 
accepted as an informal claim for increased benefits if the 
report relates to treatment or evaluation of a disability for 
which service connection has been previously established.  
The date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of claim.  38 C.F.R. § 3.157(b) (2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

By rating decision in August 1986, the veteran was granted 
service connection, effective the day following his discharge 
from service, for disabilities of the low back, left ankle, 
and right thumb.  The combined rating for the disabilities 
was 20 percent.  

He subsequently filed claims for increased ratings, which 
were adjudicated in rating decisions of October 1992, January 
1994, and May 1994.  The veteran did not allege in connection 
with any of these claims that he was unemployable due to 
service-connected disabilities, nor did any of the medical 
evidence of record in May 1994 suggest that he was 
unemployable due to service-connected disabilities.  The 
veteran did not appeal any of these decisions.

The 20 percent ratings then in effect for the veteran's low 
back and left ankle disabilities were continued in a rating 
decision of April 1995.  On April 27, 1995, a statement was 
received from the veteran in which he expressed his 
disagreement with the April 1995 rating decision and stated 
that his medical problems were keeping him from earning a 
living.  This is the first communication from the veteran 
which can reasonably be construed as a claim for a TDIU.  
There is no earlier medical evidence or other documentation 
which could reasonably be construed as raising the TDIU 
issue.  By rating decision of June 1996, the rating for the 
veteran's low back disability was increased to 60 percent and 
the rating for his left ankle disability was increased to 30 
percent, effective December 2, 1993, the date of a VA 
examination.  As a result of this decision, the minimum 
schedular criteria for a TDIU were met as of December 2, 
1993.

With respect to when it was first factually ascertainable 
that the veteran was unemployable due to service-connected 
disabilities, the Board notes that in a May 1997 formal claim 
for a TDIU, the veteran reported that he last worked full 
time in January 1996.  In May 1999, the veteran's service 
representative stated that the veteran reported last working 
in June 1996 at an engine lab.  However, the National 
Cylinder Head Company was contacted, and this company 
verified that the veteran worked for them as a laborer only 
from August 1993 to October 1993.  

At his January 2001 hearing, the veteran reported that after 
his discharge from service he worked for a security company 
in New York City for approximately six months.  The veteran 
stated that he then took a job in Puerto Rico as a seasonal 
worker picking coffee.  The veteran reported that afterwards 
he worked for the engine lab company.  The veteran could not 
remember when he worked there, but he remembered that he had 
worked there for less than six months.  The veteran asserted 
that after the engine lab job he went to VA and found that 
one of the rods in his back had broken.  The veteran reported 
that he then worked for Country Pet Warehouse.  The veteran's 
representative asked the veteran if that job had been from 
November 1995 to January 1996.  The veteran stated that it 
had been around that time.  The veteran asserted that he left 
his employment at Country Pet Warehouse because the problems 
with his back and ankle had increased.

Although the veteran is not a great historian, it appears 
from his statements that his service-connected disabilities 
did not preclude him from maintaining substantially gainful 
employment prior to February 1996.  None of the medical 
evidence of record specifically addresses the impact of the 
veteran's service-connected disabilities on his ability to 
work prior to February 1996.  In May 1996 and October 1997, 
the veteran was examined by a VA physician.  In the October 
1997 examination report, the examiner opined that the veteran 
was totally disabled due to his service-connected back and 
ankle disabilities.  This physician also stated that the 
veteran's service-connected disabilities were unchanged since 
the last time he examined the veteran in 1996.

Based upon the veteran's statements indicating that his last 
gainful employment was in January 1996 and the medical 
evidence showing that he was unemployable due to service-
connected disabilities as of May 1996, the Board has 
concluded that the veteran's entitlement to a TDIU arose on 
February 1, 1996.  Since this date is later than the date of 
receipt of claim, February 1, 1996, is the proper effective 
date for the award of a TDIU.  In reaching this decision, the 
Board has resolved all reasonable doubt in the veteran's 
favor.  


ORDER

Entitlement to an effective date of February 1, 1996, for the 
grant of a total disability rating based on individual 
unemployability due to service-connected disabilities, is 
granted subject to the criteria governing the award of 
monetary benefits.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


